Citation Nr: 1223796	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  11-01 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for diabetes (claimed as borderline diabetes).

5.  Entitlement to service connection for neuropathy of the hands and upper extremities.

6.  Entitlement to service connection for neuropathy of the feet and lower extremities.

7.  Entitlement to service connection for glaucoma.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for a prostate disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to June 1975.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues of entitlement to service connection for prostate and low back disabilities are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There has been no demonstration by competent clinical, or credible lay evidence that a chronic left knee or right knee disability was present in service, that left knee arthritis or right knee arthritis was demonstrated to a compensable degree within a year of discharge from service, or that there is a nexus or link between a current left knee disability or right knee disability and the Veteran's active service.

2.  The competent evidence of record does not demonstrate that the Veteran has been diagnosed with diabetes, neuropathy of the hands and upper extremities, neuropathy of the feet and lower extremities, or glaucoma.

3.  There has been no demonstration by competent clinical, or credible lay evidence that hypertension was present in service, that hypertension was demonstrated to a compensable degree within a year of discharge from service, or that there is a nexus or link between hypertension and the Veteran's active service.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  A right knee disability was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  Diabetes was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  Neuropathy of the hands and upper extremities was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

5.  Neuropathy of the feet and lower extremities was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

6.  Glaucoma was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

7.  Hypertension was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence dated in July 2009 the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the appellant to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the July 2009 letter the Veteran received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claims.  Pelegrini.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA records.  In February 2010 the Veteran underwent a VA examination that addressed the medical matters presented by the issues of entitlement to service connection for left and right knee disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The February 2010 VA examiner performed a contemporaneous physical examination of the Veteran and elicited information concerning the Veteran's military service.  The opinion (and February 2010 addendum) considered the pertinent evidence of record, and the February 2010 VA examiner provided a supporting rationale for the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issues of service connection for left and right knee disability has been met.  38 C.F.R. § 3.159(c)(4).  

The evidence does not establish that the Veteran suffered an injury, disease or event noted during military service related to diabetes, neuropathy, glaucoma, or hypertension.  In this regard, on the Medical History portion of a July 1973 service examination (completed subsequent to an asserted July 1971 inservice injury), the Veteran denied that he had ever had neuritis, eye trouble, or high blood pressure.  As such, the Board finds that affording the Veteran an examination for the purpose of obtaining an opinion concerning a possible relationship between those disabilities and the Veteran's military service is not  appropriate in this case.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Applicable Laws-Service connection

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for arthritis, neuropathy, and hypertension may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Left and right knee disability

The Veteran asserts that he injured his knees after falling on deck while scraping paint from the side of a ship during service in the summer of 1971.  

A January 1975 service treatment record reveals that the Veteran complained that his left knee would give out when squatting or going up stairs.  Examination revealed tenderness to the quadriceps; the impression was weak quadriceps muscles.

A July 2009 VA record noted left knee crepitus upon extension.  The assessment was bilateral knee pain.

At a February 2010 VA examination the Veteran stated that he had hurt his knees after falling while working aboard a ship during service.  He stated that he was seen by medics and given some pain medications.  He stated that he had intermittent knee pain during his time in the Navy.  The Veteran stated that the prior 5 years his intermittent knee pain had been changed into daily knee pain.  It was noted that July 2009 VA X-rays had revealed degenerative joint disease of the left and right knee.  The impression was degenerative arthritis of the left knee and right knee.  In a February 2010 addendum the examiner stated, in pertinent part, as follows:

[The Veteran's current knee pain] is related to degenerative arthritis of the wear and tear of the aging process confirmed by [X-rays] of both knees.  Therefore it is less likely than not that his knee pain is related to military service.

While the Veteran did make a complaint of left knee pain during service, a left or right knee disability was not noted during active service, and no disability of the left or right knee was noted on the Veteran's June 1975 service separation examination.  Further, arthritis of the left or right knee was not demonstrated within the first year of discharge from such service.  In fact, left or right knee arthritis was not shown until 2009, many years following service.  Significantly, the February 2010 VA examiner specifically concluded that the Veteran's left and right knee arthritis was not related to his military service.  As such, service connection for left and right knee disability is not warranted.

The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first hand knowledge (i.e., experiencing or observing knee problems during or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran is not competent to say that any knee symptoms he may have experienced in service were of a chronic nature to which arthritis may be attributed.  A lay person, such as the Veteran, is not medically qualified to establish a matter that requires medical knowledge, such as establishing the etiology of the Veteran's left and right knee arthritis.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Veteran's assertions as to continuity of symptomatology of knee problems are not credible.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  In this regard, the Board notes that the Veteran specifically denied that he had a "trick or locked knee," bone or joint deformity, or swollen or painful joints on the medical history portion of a July 1973 service examination (dated subsequent to the asserted summer of 1971 inservice accident).  Further, at the February 2010 VA examination the Veteran stated that he had had only intermittent knee pain during service.

In short, the criteria for service connection for left and right knee arthritis have not been met, and those claims are denied.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the knee claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Hypertension

A December 2009 VA treatment record appears to indicate that the Veteran takes medication for "blood pressure" and a July 2009 VA record noted a history of hypertension.  Even assuming a current diagnosis of hypertension, however, the Board notes that the Veteran's service treatment records contain no complaints or treatment related to elevated blood pressure.  Blood pressure was recorded as 114/72 upon his August 1971 service entrance examination, 98/66 on a July 1973 service separation examination, and 110/70 on his June 1975 service separation examination.  

In short, hypertension was not noted during active service or within the first year of discharge from such service.  There is no opinion of record from any health care professional linking the Veteran's hypertension to his active military service.  A lay person, such as the Veteran, is not medically qualified to establish a matter that requires medical knowledge, such as establishing the etiology of his hypertension.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Borderline diabetes, neuropathy of the hands and upper extremities, neuropathy of the feet and lower extremities, and glaucoma.

The Board can find no indication that the Veteran has been diagnosed with diabetes, neuropathy of the hands and upper extremities, neuropathy of the feet and lower extremities, or glaucoma.

The Veteran's VA records contain no indication of any medications or treatment for diabetes, and various neurological assessments of record noted no neuropathy or related neurological disability.  A December 2009 VA record noted no disability of the eyes.  As a service connection claim requires, at a minimum, medical evidence of a current disability, the preponderance of the evidence is against these service connection claims.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In a June 2009 statement the Veteran essentially indicated that he had the disabilities on appeal as a result of exposure to Agent Orange during service.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.  In addition to lacking current diagnoses of many of these disabilities, as noted in the RO's September 2010 formal finding (which in turn was based on a response from the National Personnel Records Center), the evidence of record does not establish that the Veteran ever set foot in Vietnam during service.  Further, when asked in July 2009 by the RO to provide additional information concerning his exposure to Agent Orange or service in Vietnam, the Veteran chose not to respond.  As Agent Orange exposure has not been objectively shown and can not be presumed in this case, entitlement to service connection for the disabilities on appeal under the provisions of 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) is not warranted.

There is no indication that the Veteran has the necessary medical training to diagnose diabetes, neurological disabilities, or disability of the eyes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Board notes that in addition to lacking current diagnoses of these disabilities, the Veteran's service treatment records contain no complaints or diagnoses of, diabetes, neurological disabilities, or disability of the eyes, and no competent medical opinion linking such disabilities to the Veteran's service is of record.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).





	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for left knee disability is denied.

Service connection for right knee disability is denied.

Service connection for diabetes is denied.

Service connection for neuropathy of the hands and upper extremities is denied.

Service connection for neuropathy of the feet and lower extremities is denied.

Service connection for glaucoma is denied.

Service connection for hypertension is denied.


REMAND

As for the issue of entitlement to service connection for prostate disability, a March 1975 service treatment record indicates that the Veteran had a boggy and tender prostate.  The impression was prostatitis.  A December 2009 VA treatment record reveals that the Veteran was taking medication for a prostate disability.

Whether the Veteran has a prostate disability that is related to service is a medical question and requires medical expertise.  As such, and as no medical opinion concerning the Veteran's prostate disability is of record, the Board finds that the Veteran should be afforded a VA examination to address the medical matters presented by the issue of service connection for a prostate disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A September 2009 VA record noted low back pain and indicated that MRI testing was going to be done to further evaluate the condition.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).  However, it appears that further evaluation for the claimed back condition was conducted that may provide evidence of a currently diagnosed condition.  As such, any pertinent VA treatment records relating to the back must be obtained and a VA examination should be conducted if there is evidence of a current low back disability.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain all VA treatment records (if any) of the Veteran pertaining to the claimed prostate and back disabilities subsequent to September 2009 and associate them with the claims file.

2.  The Veteran should be scheduled for the appropriate VA examination regarding his prostate disability.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has any current prostate disability that had its onset in service or is otherwise related to his active military service.  The examiner must explain the rationale for all opinions given.

3.  In the event that additional VA treatment records regarding the claimed low back condition are associated with the claims folder and which show a current back disorder, the Veteran should be scheduled for the appropriate VA examination regarding his back disability.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has any current low back disability that had its onset in service or is otherwise related to his active military service.  The examiner must explain the rationale for all opinions given.

4.  The AOJ should then, based on all the evidence of record, readjudicate the issues of entitlement to service connection for prostate and low back disabilities.  If the benefit sought is not granted, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


